Citation Nr: 9921529	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-03 012	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for an anxiety 
disorder.

2.  Entitlement to a rating higher than 10 percent for irritable 
colon syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision by the 
RO which denied an increase in a 30 percent rating for an anxiety 
disorder.  In February 1993 and April 1998, the Board remanded 
the case to the RO for further development. 

The veteran also appealed an April 1995 RO decision which denied 
a total disability compensation rating based on individual 
unemployability (TDIU rating); but in light of the Board's 
present decision which grants a total schedular rating for the 
service-connected anxiety disorder, the TDIU issue is moot and 
will not be addressed.  Green v. West, 11 Vet.App. 472 (1998).

A December 1997 RO decision granted secondary service connection 
and a 10 percent rating for irritable colon syndrome, and the 
veteran appeals for a higher rating.  (After the Board's last 
remand on other issues, a previous notice of disagreement was 
associated with the claims folder as to the issue of a higher 
rating for irritable colon syndrome; the RO has since prepared a 
statement of the case on the issue; and the veteran has filed a 
substantive appeal on the issue.)  The issue of a higher rating 
for irritable colon syndrome is the subject of the remand which 
follows the present Board decision on the issue of an increased 
rating for an anxiety disorder.





FINDING OF FACT

The veteran's service-connected anxiety disorder is of a severity 
to preclude him from obtaining or retaining employment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for an anxiety disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Code 9400 (1996); 38 C.F.R. § 4.130, Codes 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran had active military service from October 1961 to 
October 1965.  His service medical records show that that he 
complained of nervousness and was diagnosed as having an anxiety 
disorder.  A September 1965 discharge examination report reveals 
that he was found to have a mild psychoneurosis which was 
specifically diagnosed as chronic anxiety.

A July 1976 VA examination report reveals a diagnosis of anxiety 
neurosis with somatic complaints.

In September 1976, the RO granted service connection for anxiety 
neurosis and assigned a noncompensable rating.

In September 1980, the Board granted an increased rating to 10 
percent for anxiety neurosis.

Outpatient treatment reports from 1985 to 1986 show that the 
veteran complained of stomach and colon problems.  He also 
complained of being anxious and depressed.  He stated that he had 
no energy and had poor sleep.  He was treated with Librium.  

Letters from the veteran's physician dated in 1986 reveal that 
the veteran missed a great deal of work at the post office due to 
diverticulosis.  The physician stated that the veteran was not 
unemployable but that he needed to work near or close to a 
restroom.  In January 1987, the veteran was terminated from 
employment with the United States Postal Service due to failure 
to follow instructions and violation of a settlement agreement; 
failure to notify postal authorities of absence; and due to being 
absent without leave.

On March 1987 VA psychiatric examination, the veteran reported 
that he was divorced for the third time in 1985.  He related that 
in January 1987, he was terminated from the Post Office.  He 
stated that he felt that he had a mental disorder due to getting 
very anxious.  He related that his neck got tight and that he had 
blurred-like vision and panic attacks.  He reported having 
several psychiatric admissions.  He stated that his psychiatric 
symptoms worsened in 1984 when his wife put him out of the house.  
He related that since October 1985, he had had serious colon 
problems and that doctors sent letters to the Post Office stating 
that he should work inside but that the Post Office kept sending 
him back to his city mail route.  It was reported that the 
veteran was taking 25 milligrams of Librium.  The diagnosis was 
dysthymic disorder.

In March 1987, the RO increased the rating for the anxiety 
disorder to 30 percent. 

Outpatient treatment reports from 1987 to 1990 show that the 
veteran continued to be treated for an anxiety disorder.  He 
related having poor sleep, no energy, and panic attacks.  Reports 
during this period show that there were times where the physician 
reported that the veteran could not work, could work part-time in 
a low stress environment, or that he was able to work.  The 
record also shows that during this period of time the veteran was 
treated with Librium.

A hospital summary covering the period of January to February 
1990 reveals that the veteran was unemployed and was referred to 
the hospital due to having a fear of dying of a heart attack.  At 
that time, the veteran reported that he was unable to work 
because of panic attacks and due to a fear of dying of a heart 
attack.  Mental status examination revealed that he was oriented 
times 4.  His cognitive functions appeared to be intact.  He 
appeared to have hypochondriacal preoccupation, fears of dying of 
heart attack, panic attacks, and several phobias off and on.  The 
veteran described anticipatory anxiety but appeared to have no 
signs of psychosis.  Panic disorder with agoraphobia and 
dependent personality disorder were diagnosed.

In an April 1990 rating decision, the RO granted a temporary 100 
percent rating based on hospitalization, effective from January 
1990 to February 1990; from March 1990, a 30 percent rating was 
again assigned.

In 1991, the RO received the veteran's claim for an increased 
rating for his service-connected anxiety disorder, rated 30 
percent disabling. 

Outpatient treatment and hospital reports from 1990 to 1991 show 
that the veteran complained of being anxious and that he had a 
fear of dying of a heart attack.  The reports state that the 
veteran was taking medication due to psychiatric complaints.  
Diagnoses during this time included mixed neurosis; panic, phobic 
hypochondriacal features; and moderate anxiety, no panic.

In June 1991, the RO denied an increased rating for anxiety, 
rated 30 percent disabling.

In August 1991, the veteran stated that his service-connected 
anxiety disorder prevented him from obtaining and retaining 
substantial gainful employment.

In October 1991, the veteran argued at an RO hearing that his 
anxiety disorder was more disabling than reflected in the 30 
percent rating assigned and that his social and industrial 
adaptability was considerably impaired.  He stated that due to 
his anxiety disorder he was unable to seek and retain any type of 
gainful employment.  He testified that he was last employed at 
the Post Office and that he had to leave work due to a spastic 
colon which was due to his anxiety disorder.  He stated that he 
had been employed for three months at the Salvation Army after 
October 1986 and that his nervous condition prevented him from 
continuing in such employment.  He related that he received 
psychiatric treatment and was on Librium.  He stated that he also 
had problems socializing with others and that his failed 
marriages were the result of his psychiatric disorder.

During an October 1991 VA examination, the veteran related that 
since his discharge from service, he had had several jobs which 
were mostly in carpentry.  He also related that he managed a 
restaurant for 4 years, and thereafter he was a mail carrier from 
1981 to 1986.  He stated that he lost his job at the post office 
due to his spastic colon.  He reported that he had not held a job 
since December 1988 when he worked for three months for the 
Salvation Army.  The veteran reported that he was trying to find 
volunteer work but that he could not find what he wanted.  He 
stated that he was working with a psychologist in order to be 
able to be in crowds without feeling panic.  During the 
examination, he mostly complained of feeling anxious.  He 
reported that he had lost friendships and family relationships.  
The diagnosis was anxiety disorder.

Outpatient treatment reports from 1991 to 1992 show that the 
veteran continued to be treated for anxiety.

In a January 1992 statement, the veteran related that his anxiety 
caused physical problems which had resulted in him not being able 
to work.

In March 1992 and April 1992, the veteran underwent evaluation in 
association with his vocational rehabilitation.  An adjustment 
services discharge summary covering the period of March 1992 to 
April 1992 reveals a diagnosis of generalized anxiety disorder 
with periodic panic attacks.  The examiner stated that the 
veteran's highest level of adaptive functioning during the past 
year had been poor with marked impairment of social and 
occupational functioning.  He also stated that the long range 
prognosis for overcoming his difficulties was considered to be 
only fair. 

Outpatient treatment reports from 1992 to 1993 show that the 
veteran continued to be treated for an anxiety disorder and that 
he took Librium.  He complained of panic attacks, nervousness, 
and pain in the chest.  During this time, he reported that he had 
a girlfriend.  Mild depression and moderate anxiety were 
diagnosed.

VA vocational rehabilitation records covering the period of 1987 
to 1993 are of record.  These records demonstrate that the 
veteran stopped attending the program.  In August 1993, the VA 
psychologist counselor stated that there were no services 
identified which could further help the veteran improve his 
ability to function independently.  The counseling psychologist 
stated that the veteran's eligibility was terminated in November 
1992.  The counseling psychologist also stated that the veteran 
was unemployed but employable.  In another report, the 
psychologist stated that the veteran's vocational rehabilitation 
program was discontinued because of a lack of a desire to pursue 
vocational rehabilitation services.

In a March 1993 claim for individual unemployability, the veteran 
stated that he last worked from September 1988 to December 1988 
at a thrift store, and that from February 1981 to January 1987, 
he worked for the U.S. Postal Service.  He stated that he could 
no longer work due to panic and anxiety disorders.

A March 1993 letter from Dr. Harris and accompanying reports from 
the state vocational program show that the veteran suffered from 
panic attacks.  It was reported that as a result of his anxiety 
he was not ready for public employment.

In May 1993, the veteran was admitted for psychiatric treatment.  
He wanted to see a particular physician and when that physician 
was not available the veteran declined any further treatment.  
The discharge diagnoses were chronic anxiety and panic disorder.

In a September 1993 statement, the veteran again related that his 
service-connected anxiety prevented him from working.

In September 1993, a South Carolina State vocational 
rehabilitation counselor stated that the veteran felt that he was 
unable to be employed due to anxiety problems and that he agreed 
with the veteran.  In January 1994, the counselor stated that the 
veteran's case was closed in December 1993.  He stated that due 
to the nature of the veteran's health problems it was not felt 
that they could successfully place the veteran in competitive 
employment. 

Social Security Administration (SSA) records on file covers the 
period of 1986 to 1994 and primarily consist of reports which 
were previously of record (vocational rehabilitation records and 
VA medical reports).  The records pertain to treatment and 
evaluation of the veteran's anxiety disorder and stomach 
problems.  The records show that the veteran complained of having 
a fear of having a heart attack, agoraphobia, problems with 
relationships with others, and problems he had with religion.  He 
related that he spent his day watching TV and that he 
occasionally played golf.

An April 1994 VA mental examination report reveals that the 
veteran had been married three times but was divorced.  The 
veteran described panic episodes such as claustrophobia and free 
floating anxiety. He stated that he had lost most of his friends 
because he has had to break dates or engagements because of 
symptoms.  He stated that he received treatment and took Librium.  
He complained of not being able to do anything or get involved 
with people because of his symptoms of anxiety.  He stated that 
he could not be around people, could not socialize, and could not 
work.  Mental status examination revealed that the veteran was 
well oriented to time, place, and person and that he had good 
recall for recent and remote events.  His affect was adequate and 
appropriate.  His mood on examination showed no evidence of 
anxiety or depression.  His thinking was not concrete and there 
was no blocking, loosening of associations, rambling, or paranoid 
ideation.  He denied auditory or visual hallucinations or 
suicidal ideation.  He was testing reality adequately.  His IQ 
was normal and his judgment and insight were intact.  The 
examiner stated that he did not get the impression of malingering 
or manipulation.  The diagnoses were an anxiety disorder with 
panic attacks and mixed personality disorder manifested by 
schizoid and passive-dependent features.

A November 1994 VA social survey reveals the veteran's past work 
history.  It was reported that the veteran last worked in 1988 
for three months at a thrift store and that prior to that he 
worked for the Post Office for six years and was fired in 1987.  
He stated that he missed an excessive amount of work due to his 
spastic colon.  He related that prior to the post office job he 
held numerous positions.  He stated that he did not maintain any 
of the jobs due to his anxiety.  The social worker related that 
the veteran had married three times and was currently divorced.  
She reported that the veteran was a participant in the state and 
VA vocational rehabilitation programs and that it was determined 
that he was unemployable.  The social worker spoke with two 
individuals who knew the veteran and both individuals did not 
recall any anxiety complaints made by the veteran.

In June 1995, the RO received statements from the veteran and 
from individuals who knew the veteran.  These statements noted 
the veteran's anxiety and colon problems.  Friends of the veteran 
stated that they would occasionally play golf with him.

In June 1995, James E. Hall, Ph.D., evaluated the veteran and 
determined that the veteran had a significant anxiety disorder 
and that his anxiety would make it very difficult for him to 
maintain public work.

A July 1995 SSA disability and transmittal form indicates that 
the veteran was granted disability benefits due to a primary 
diagnosis of affective disorders and a secondary diagnosis of 
anxiety related disorders.  The SSA determined that disability 
began in March 1995.

In September 1995, the SSA indicated that the veteran was 
eligible to receive Supplemental Security Income based on 
disability.

In October 1995, the veteran submitted a statement indicating 
that he was now receiving Social Security benefits due to his 
anxiety disorder.

In October 1995, a VA doctor stated that the veteran had 
irritable bowel syndrome due to anxiety and that he was unable to 
work because of frequent bowel movements.  She also stated that 
the veteran continued to suffer with anxiety and depression.

In a November 1995 statement, the veteran gave a history of his 
anxiety disorder dating from service.  He argued that his anxiety 
disorder and related symptoms prevented him from being able to 
work.

On May 1997 VA examination, the veteran complained of having 
chest pain, feelings of isolation due to being alone, and 
problems with his bowels due to being anxious in crowds or 
traveling in a car.  He admitted having difficulty sleeping and 
feeling tense when around people.  He stated that his typical day 
consisted of sitting around in his home doing nothing much.  He 
stated that he walked a little bit.  He related that he lost most 
of his friends due to his sickness.  He viewed having to run to 
the bathroom several times as a barrier to going to work or 
engaging in social activities.  Mental status examination 
revealed that the veteran's speech was thoughtful, coherent, 
logical, and goal directed, without looseness of association, 
circumstantiality, flight of ideation, or pressure speech.  His 
mood was euthymic and his affect was blunted.  His thought 
content revolved around his difficulties with anxiety.  He 
described feeling anxious in crowds and in close spaces.  His 
anxiety was manifested by tension, rapid heart beat, desire to 
escape from the situation, and attempts to avoid such situations 
if possible.  The veteran related that these symptoms and his 
tendency to avoid these situations had made it difficult for him 
to socialize or work.  The veteran denied hallucinations, 
delusions, suicidal ideations, or homicidal ideations.  His 
intellect was average.  He was oriented to time, place, person, 
and situation.  His memory for recent events was intact, and he 
could recall three of three items memorized three minutes 
earlier.  His remote memory was intact, and he could name three 
recent presidents.  He could do simple calculations.  His insight 
and judgment were fair.  The diagnoses were panic disorder with 
agoraphobia.

In December 1997, the  RO granted service connection for 
irritable bowel syndrome as secondary to the service-connected 
anxiety disorder.

Private and VA treatment records from 1997 to 1998 show that the 
veteran complained of anxiety, panic attacks, and problems 
socializing with others.  The records demonstrates that diagnoses 
during this time included an anxiety disorder, depressive 
disorder, and a dependent personality disorder.  It was reported 
that the veteran took medication due to his psychiatric 
complaints.  The record also demonstrates that some of the 
veteran's physical complaints (i.e. chest pain and irritable 
bowel syndrome) have been related to his anxiety disorder.

On May 1998 VA psychiatric examination, the veteran reported that 
he had been divorced two times.  He stated that his first 
marriage lasted approximately seven years and resulted in two 
sons and that his second marriage lasted six years and resulted 
in one son.  He complained of feeling anxious every day and of 
having heart trouble.  He stated that he had problems being 
around others.  He related that he had no friends and that he 
spent his time watching television.  Mental status examination 
showed that he was alert and oriented to person, place, time and 
situation.  His mood was anxious.  His affect was congruent with 
mood.  His speech sounded anxious.  His thought process was 
logical and without circumstantiality or tangentiality.  He 
denied any auditory or visual hallucinations.  He had no 
delusions or paranoia.  His insight and judgment were fair.  His 
concentration and memory were grossly intact.  The diagnoses were 
generalized anxiety disorder, panic disorder with agoraphobia, 
specific phobia, and dependent personality trait.  His current 
and past year GAF score was listed as 55.  The examiner stated 
that the veteran appeared to have moderate signs and symptoms of 
generalized anxiety disorder, with moderate difficulty in social 
and occupational functioning.  The examiner concluded that as a 
result, the veteran was unable to work at the present time.  The 
examiner related that the veteran had a panic disorder with 
agoraphobia which made it impossible for him to get out and be 
around other people.  He related that his anxiety was worse when 
he was out of the house.

An October 1998 VA examination report reveals that the veteran 
dropped out of school in the 11th grade and later obtained a 
GED.  He related that prior to service he worked at a textile 
plant and that after service he worked as a carpenter, he worked 
in food services, and he worked for the Post Office.  On 
examination, he complained of feeling restless and of feeling 
keyed up and on edge.  He stated that he was easily fatigued and 
that he had problems concentrating.  He stated that he got easily 
irritable and had a significant amount of muscle tension.  He 
also claimed that he had both initial and terminal insomnia with 
multiple awakenings at night.  He also claimed that he had 
cardiac neurosis.  He stated that he was always afraid he was 
going to have problems with his heart.  He related that he had no 
friends and spent most of his day watching television.  He 
related that he had panic attacks but that he was able to deal 
with them in a better fashion.  He admitted to feeling dysphoric 
most of the day and that usually he stayed at home.  He claimed 
he was unable to participate in activities because of anxiety and 
spastic colon.  He denied any manic or psychotic symptoms.  

Mental status examination revealed that he was well groomed and 
cooperative and friendly with good eye contact.  He made a good 
rapport.  His speech was of a normal rate and volume and was 
coherent, logical and goal directed.  He spoke fast at times and 
appeared to be anxious.  His mood was tense and his affect was 
anxious.  His thought processes were logical and goal directed 
without tangentiality.  His thought content was without auditory 
or visual hallucinations.  He denied any suicidal or homicidal 
ideations.  Cognitively he was alert and oriented to person, 
place, time and situation.  His immediate and remote memory were 
intact and his concentration was good.  His insight and judgment 
were intact.  The diagnoses were generalized anxiety disorder, 
panic disorder with agoraphobia, and dependent personality 
traits.  The examiner stated that his stressor was related to a 
chronic psychiatric condition and that his current and last year 
GAF score was 55.  The examiner stated that the veteran had signs 
and symptoms of generalized anxiety disorder that caused moderate 
impairment in social and occupational functioning and that the 
veteran was unable to work due to these problems. 


II.  Analysis

The veteran's claim for an increase in a 30 percent rating for 
his service-connected anxiety disorder is well grounded, meaning 
plausible.  The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the veteran 
with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  The 
veteran's psychiatric disorder was initially evaluated as a 
generalized anxiety disorder under 38 C.F.R. § 4.132, Code 9400 
(effective prior to November 7, 1996).  This code provide that a 
30 percent rating is assigned when there is definite impairment 
in the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial impairment.  
A 50 percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced as 
to result in considerable industrial impairment.  A 70 percent 
rating is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; demonstrably unable to obtain or retain employment.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are each 
independent bases for granting a 100 percent rating).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, including 
Code 9400 for a generalized anxiety disorder.  The revised 
criteria provide that a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

As the veteran's claim for an increased rating for a psychiatric 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  Here, either the prior or current rating 
criteria may apply, whichever are most favorable to the veteran.

The claims file shows that the veteran has been diagnosed as 
having a personality disorder.  A personality disorder is not 
considered a disease or injury for compensation purposes, and 
disability resulting from such disorder may not be considered in 
the veteran's rating for an anxiety disorder.  38 C.F.R. 
§§ 3.303(c), 4.127.

A review of the voluminous medical records from 1990 to 1998 show 
that the veteran receives extensive treatment due to his service-
connected anxiety disorder.  The record also shows that he has 
been hospitalized on several occasions and that he takes 
medication due to an anxiety disorder.  The veteran complains 
that his service-connected psychiatric disorder causes him to 
have panic attacks.  He argues that his anxiety disorder 
interferes with his ability to socialize with others and work.  
The record demonstrates that he has not worked full-time since 
1988 and then it was only for three months.  The record also 
demonstrates that he was awarded SSA disability benefits based on 
his inability to work due to anxiety.  

With respect to his social adaptability, it is noted that the 
veteran was married multiple times and he is now divorced.  He 
says that he has problems socializing with others.  He claims 
that he has lost friends and family relationships due to his 
anxiety disorder.  In 1992, he was found to have marked 
impairment of social adaptability.  On VA examination in 1994, 
the veteran stated that he could not get involved or socialize 
with people due to symptoms of anxiety.  Subsequent reports show 
that the veteran continued to complain of having problems 
socializing with others.  VA examinations in 1998 reveal that the 
veteran had moderate difficulty with social functioning and that 
his anxiety was worse when he was out of the house.

With respect to industrial adaptability, the Board again notes 
that the veteran last worked in 1988 for three months.  Prior to 
1988, he reported having numerous jobs which he claims he could 
not keep due to anxiety related symptoms.  Outpatient treatment 
reports from 1987 to 1990 show that there were times where the 
veteran was noted to be unemployable or where it was reported 
that he could only work part-time as a result of his anxiety 
disorder.  In April 1992, a psychiatrist stated that the 
veteran's adaptive functioning during the past year had been poor 
with marked impairment of occupational functioning.  The 
psychiatrist also stated that the long range prognosis for 
overcoming his difficulties was considered to be only fair.  In 
March 1993, a psychologist reported that the veteran was not 
ready for public employment due to his anxiety.  However, in 
August 1993, a VA vocational rehabilitation psychologist stated 
that the veteran was employable.  In September 1993, a South 
Carolina vocational rehabilitation counselor stated that the 
veteran was unable to be employed due to anxiety.  Although the 
record shows that from 1987 to approximately 1993, the veteran 
participated in VA and state vocational programs, such attempts 
were not successful and he was discharged from the programs.  In 
June 1995, Dr. Hall determined that the veteran had a significant 
anxiety disorder which would make it difficult for him to 
maintain public work.  In July 1995, the SSA determined that the 
veteran was unemployable, in part, due to his anxiety disorder.  
May and October 1998 VA medical examination reports reveal that 
the veteran had a GAF score of 55 and that he had moderate 
impairment of social and occupational functioning (which 
represents the criteria for a 30 percent rating).  The examiner, 
however, stated that such impairment resulted in the veteran's 
inability to work.  

Some of the evidence suggests that the veteran is employable and 
that his anxiety disorder produces only moderate social and 
occupational impairment, and such evidence does not support an 
increase in the current 30 percent rating.  On the other hand, 
there is evidence which is to the effect that his anxiety 
disorder prevents him from obtaining or retaining employment, and 
this evidence supports a 100 percent rating under the old 
criteria.  Johnson v. Brown, 7 Vet. App. 95 (1994).  The Board 
finds that the evidence is approximately balanced on the question 
of whether the veteran is demonstably unable to obtain or retain 
employment due to his anxiety disorder (the old criteria for a 
100 percent rating) and, after applying the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board concludes that the old 
100 percent rating criteria have been met.  Given that the 
veteran is entitled to the maximum rating of 100 percent for his 
anxiety disorder under the old criteria, there is no need to 
address the new criteria.  Karnas, supra.  


ORDER

An increased 100 percent rating for an anxiety disorder is 
granted.


REMAND

The veteran also appeals for a rating higher than 10 percent for 
irritable colon syndrome.  This claim is well grounded, and the 
file indicates there is a further duty to assist the veteran in 
developing the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 
3.159.  It has been almost two years since the last VA 
compensation of this condition; the veteran asserts the condition 
has worsened; and, in the judgment of the Board, a current 
examination is warranted.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).  On remand, any recent treatment records concerning this 
condition should also be obtained.  Murincsack v. Derwinski, 2 
Vet.App. 363 (1992).  Accordingly, this issue is remanded for the 
following action:

1.  The RO should have the veteran identify 
all sources of VA and non-VA treatment of 
irritable colon syndrome since 1998, and 
the RO should obtain copies of the related 
medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his irritable 
colon syndrome.  The claims folder should 
be provided to and reviewed by the 
examiner.

3.  The RO should then review the claim for 
a higher rating for irritable colon 
syndrome.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

